PER CURIAM: *
IT IS ORDERED that the Appellees unopposed motion to vacate the sentence is GRANTED.
IT IS FURTHER ORDERED that the Appellees unopposed motion to remand to District Court for resentencing in light of the Supreme Courts opinion in Booker and this Courts opinion in Mares is GRANTED.
IT IS FURTHER ORDERED that the Appellees unopposed alternative motion to extend time to file the Appellees brief until fourteen (14) days from the Courts denial of the Appellees motion to vacate and remand is MOOT.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.